Exhibit SEND OVERNIGHT PACKAGES TO: Heritage Financial Group, Inc. Stock Order Processing Center 10 South Wacker, Suite 3400 Chicago, IL 60606 (877) 860-2070 ORDER DEADLINE: The Subscription Offering ends at 12:00 p.m., Eastern Time, on , 2010. Your original Stock Order and Certification Form, properly executed and with the correct payment, must be received (not postmarked) by the deadline or it will be considered void. Orders will be accepted at the address on the top of this form, the PO Box address on the business reply envelope provided, or by delivering your order in person at any one of HeritageBank of the South’s full service banking offices. Faxes or copies of this form will not be accepted. Heritage Financial Group, Inc. reserves the right to accept or reject improper order forms. (1) Number of Shares Price Per Share (2) Total Amount Due x $10.00 $ .00 Minimum Number of Shares: 25 ($250). Maximum Number of Shares: 50,000 ($500,000), and no person together with his or her associates or group of persons acting in concert may purchase more than 100,000 shares ($1,000,000). Current shareholders, either alone or together with associates or persons acting in concert, may not purchase shares in an amount that when combined with shares received in exchange for currently outstanding shares of common stock of Heritage Financial Group is greater than 5% of the shares to be issued and outstanding at the completion of the conversion. (3a) Method of Payment- Check or Money Order Enclosed is a personal check, bank check or money order made payable to Heritage Financial Group, Inc. $ .00 (4) Purchaser Information (check one) a. o Eligible Account Holder - Check here if you were a depositor with at least $50 on deposit with HeritageBank of the South as of December 31, 2008. Enter information in Section 9 for all deposit accounts that you had at HeritageBank of the South on December 31, 2008. (3b) Method of Payment- Deposit Account Withdrawal b. o Supplemental Eligible Account Holder - Check here if you were a depositor with at least $50 on deposit with HeritageBank of the South as of June 30, 2010 but were not an Eligible Account Holder. Enter information in Section 9 for all deposit accounts that you had at HeritageBank of the South as of June 30, 2010. HeritageBank of the South Deposit Account Number(s) Withdrawal Amount(s) MARK THE Savings o c. o Other Depositors - Check here if you were a depositor of HeritageBank of the South as of July 31, 2010, who were not able to subscribe for shares under the Eligible or Supplemental Eligible Account Holder categories. ACCOUNT TYPE CD o $.00 MARK THE Savings o ACCOUNT d. o Local Community – Natural persons residing in the counties in Georgia or Florida in which HeritageBank of the South maintains a banking office will receive preference in a community offering TYPE CD o $.00 MARK THE Savings o ACCOUNT TYPE CD o $.00 e. o Heritage Financial Group public shareholders as of August 6, Total Withdrawal $.00 f. o General Public (5) Check if you (or a household family member) are a:o Director or Officer of HeritageBank of the South/Heritage Financial Group, Inc. o Employee of HeritageBank of the South/Heritage Financial Group, Inc. (6) Maximum Purchaser Identification: o Check here if you, individually or together with others (see section 7), are subscribing for the maximum purchase allowed and are interested in purchasing more shares if the two maximum purchase limitations are increased. See Section 1 of the Stock Order Form Instructions provided. (7) Associates/Acting in Concert: o Check here if you, or any associates or persons acting in concert with you, have submitted other orders for shares. If you check this box, list below all other orders submitted by you or your associates or by persons acting in concert with you. See reverse side of this form for further details. Name(s) listed in Section 8 on other Order Forms Number of Shares Ordered Name(s) listed in Section 8 on other Order Forms Number of Shares Ordered (8) Stock Registration - Please Print Legibly and Fill Out Completely: (Note: The stock certificate and all correspondence related to this stock order will be mailed to the address provided below.) o Individual o Individual Retirement Account o Corporation o Joint Tenants o Uniform Transfer to Minors Act o Partnership o Tenants in Common o Uniform Gift to Minors Act o Trust - Under Agreement Dated Name SS# or Tax ID Name SS# or Tax ID Address Daytime Telephone # City State Zip Code County Evening Telephone # (9) Qualifying Accounts: You should list any accounts that you may have or had with HeritageBank of the South in the box below. SEE THE STOCK ORDER FORM INSTRUCTION GUIDE FOR FURTHER DETAILS. All subscription orders are subject to the provisions of the stock offering. Attach a separate page if additional space is needed. NAMES ON ACCOUNTS ACCOUNT NUMBER Please Note: Failure to list all of your accounts may result in the loss of part or all of your subscription rights. (10) Acknowledgement, Certification and Signature: I understand that to be effective, this form, properly completed, together with full payment or withdrawal authorization, must be received by Heritage Financial Group, Inc. no later than 12:00 p.m., Eastern Time, on , 2010, otherwise this form and all of my subscription rights will be void. (continued on reverse side of form) *** ORDER NOT VALID UNLESS SIGNED *** ONE SIGNATURE REQUIRED, UNLESS SECTION (3b) OF THIS FORM INCLUDES ACCOUNTS REQUIRING MORE THAN ONE SIGNATURE TO AUTHORIZE WITHDRAWAL Signature Date Signature Date For Internal Use Only REC’D CHECK# $ CHECK# $ BATCH # ORDER # CATEGORY (7) Associates/Acting In Concert (continued from front side of Stock Order Form) Associate – The term “associate” of a person means: 1) Any corporation or organization, other than Heritage Financial Group, Inc., Heritage Financial Group, Heritage MHC, or HeritageBank of the South, of which the person is a senior officer, partner or 10% beneficial stockholder; 2) Any trust or other estate in which the person has a substantial beneficial interest or serves as a trustee or in a similar fiduciary capacity; provided, however, it does not include any employee stock benefit plan in which the person has a substantial beneficial interest or serves as trustee or in a similar fiduciary capacity; and 3) Any blood or marriage relative of the person, who either lives in the same home as the person or who is a director or officer of Heritage Financial Group, Inc. or HeritageBank of the South. Acting in Concert – The term “acting in concert” means: 1) Knowing participation in a joint activity or interdependent conscious parallel action towards a common goal whether or not pursuant to an express agreement; or 2) A combination or pooling of voting or other interests in the securities of an issuer for a common purpose pursuant to any contract, understanding, relationship, agreement or other arrangement, whether written or otherwise. A person or company that acts in concert with another person or company (“other party”) also will be deemed to be acting in concert with any person or company who is also acting in concert with that other party, except that any tax-qualified employee stock benefit plan will not be deemed to be acting in concert with its trustee or a person who serves in a similar capacity solely for the purpose of determining whether common stock held by the trustee and common stock held by the employee stock benefit plan will be aggregated. Please see the Prospectus section entitled “The Conversion and Offering – Additional Limitations on Common Stock Purchases” for more information on purchase limitations and a more detailed description of “associates” and “acting in concert.” (10) Acknowledgment, Certification and Signature (continued from, AND TO BE SIGNED, on the front side of Stock Order Form) I agree that after receipt by Heritage Financial Group, Inc., this Stock Order Form may not be modified or cancelled without Heritage Financial Group, Inc.’s consent, and that if withdrawal from a deposit account has been authorized, the authorized amount will not otherwise be available for withdrawal. Under penalty of perjury, I certify that (1) the Social Security or Tax ID information and all other information provided hereon are true, correct and complete, (2) I am purchasing shares solely for my own account and that there is no agreement or understanding regarding the sale of such shares, or my right to subscribe for shares, and (3) I am not subject to backup withholding tax [cross out (3) if you have been notified by the IRS that you are subject to backup withholding]. I acknowledge that my order does not conflict with the maximum purchase limitation of $500,000 for any individual person, or $1,000,000 overall purchase limitation for any person or entity together with associates of, or persons acting in concert with, such person, or entity, in all categories of the offering, combined, as set forth in the Prospectus dated August , 2010. Subscription rights pertain to those eligible to subscribe in the Subscription Offering.
